Gilbert, J.
A written instrument dated and signed by the parties recited that it was an agreement “by and between the White Oak Club, of White Oak, Ga., party of the first part, and IC W. Liles, J. H. Liles, and A. J. Liles, parties of the second part; ” and further recited that K. W. Liles desired to cut the standing cypress timber on the lands of the party of the first part, and was willing to pay therefor a stated price; and that the party of the first part was willing to grant the parties of the second part the right to cut ties and timber as aforesaid, provided the.parties of the second part would grant certain stated rights to the members of said White Oak Club. To a petition seeking to enjoin the defendant (plaintiff in error) from interfering with the cutting and removing of said timber by the petitioner and his laborers, a demurrer was interposed, which was overruled, and the defendant excepted. Held, that the alleged contract was void for lack of a sufficient description of the lands on which the timber was standing; and the court erred in overruling the demurrer.

Judgment reversed.


All the Justices concur, except George, J., dissenting.